DETAILED ACTION
RESPONSE TO AMENDMENT
1.       Receipt of Applicants’ amendments and arguments/remarks filed on 2/25/2021 are acknowledged. 
INFORMATION DISCLOSURE STATEMENT
2.     No new Information Disclosure Statement has been submitted for review. 

WITHDRAWN REJECTIONS
3.       Rejections not reiterated from previous Office Actions are hereby withdrawn. The following rejections are either reiterated or newly applied. They constitute the complete set presently being applied to the instant application.

MAINTAINED REJECTIONS
Claim Rejections- 35 USC § 103
4.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having 

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-2, 10, 13-15, 18, 20-21 and 38-39 under 35 U.S.C. 103 as being unpatentable over Gottlieb et al. (EP2011489),  Krishnamurthy et al. “Gold(I)-Mediated Inhibition of Protein Tyrosine Phosphatases: A Detailed in Vitro and Cellular Study”, Thangamani et al. “Antibacterial activity and mechanism of action of auranofin against multi-drug resistant bacterial pathogens”, Kopla (US 20060129225) and  Wang et al. (WO 2016123368). 

Gottlieb et al. does not specifically state using protein tyrosine phosphates inhibitors or protein kinases activator. 
Krishnamurthy et al. “Gold(I)-Mediated Inhibition of Protein Tyrosine Phosphatases: A Detailed in Vitro and Cellular Study” (hereinafter Krishnamurthy et al.) disclose that auranofin is a potent PTP-PEST inhibitor (last sentence 479 to first line of 4793). 
Krishnamurthy et al. does not disclose that auranofin is an antimicrobial agent. Gottlieb et al discloses antimicrobial agents are useful for inhibiting reperfusion injury. 
Thangamani et al. “Antibacterial activity and mechanism of action of auranofin against multi-drug resistant bacterial pathogens” (hereinafter Thangamani et al.) disclose that auranofin is an antibacterial (i.e., antimicrobial agent) (abstract and results). 
Krishnamurthy et al. and Thangamani et al. do not teach using auranofin for treatment of attenuating or reducing myocardial reperfusion injury. Kopla (US 20060129225) (hereinafter Kopla et al.) disclose delivery of a cardioprotective agent to ischemic reperfused myocardium (title and abstract). Drugs that are delivered using the drug delivery device include auranofin (para 0086). 
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the instant invention to have the antimicrobial for inhibiting 
With regards to 18, this claim recites a result of what would follow after administration of the auranofin composition. Furthermore, auranofin is also a known inflammatory agent and thus reduced inflammatory cell infiltration would be expected to occur given the anti-inflammatory property of auranofin. Mere recognition of latent properties in the prior art does not render nonobvious an otherwise known invention. In re Wiseman, 596 F.2d 1019, 201 USPQ 658 (CCPA 1979) (Claims were directed to grooved carbon disc brakes wherein the grooves were provided to vent steam or vapor during a braking action. A prior art reference taught noncarbon disc brakes which were grooved for the purpose of cooling the faces of the braking members and eliminating dust. The court held the prior art references when combined would overcome the problems of dust and overheating solved by the prior art and would inherently overcome the steam or vapor cause of the problem relied upon for patentability by applicants. Granting a patent on the discovery of an unknown but inherent function (here venting steam or vapor) “would remove from the public that which is in the public domain by virtue of its inclusion in, or obviousness from, the prior art.” 596 F.2d at 1022, 201 USPQ at 661.); In re Baxter Travenol Labs., 952 F.2d 388, 21 USPQ2d 1281 (Fed. Cir. prima facie showing of obviousness, however the closest prior art utilizing a DEHP plasticized blood collection bag inherently achieved same result, although this fact was unknown in the prior art.). 
 Gottlieb al. does not disclose the amount for use of the antimicrobial agent for inhibiting reperfusion injury however, Wang et al. (WO 2016123368) (hereinafter Wang et al. disclose that auranofin are good for treating bacterial infections (antimicrobial) (abstract). The amounts can be for people 1-12 years old from about 50 mg/day (para 049 and 048). The dosage can also be greater than 30 mg/day. Higher dosages are safe if administered short periods of time (para 047). Absent any evidence of criticality, it would have been prima facie obvious to one of ordinary skill in the art to adjust the dosage of the antimicrobials of Gottlieb based on the patient needs and required treatment. In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In reWertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In reWoodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990)

5.	Claims 1-3 are rejected under 35 U.S.C. 103 as being unpatentable over  Gottlieb et al. (EP2011489),  Krishnamurthy et al. “Gold(I)-Mediated Inhibition of Protein Tyrosine Phosphatases: A Detailed in Vitro and Cellular Study”, Thangamani et al. “Antibacterial activity and mechanism of action of auranofin against multi-drug resistant bacterial pathogens”, Kopla (US 20060129225) and  Wang et al. (WO 2016123368)
as applied to claims 1-2, 10, 13-15, 18, 20-21 and 38-39 above, and further in view of Wade et al. “Protein Tyrosine Phosphatases in cardiac physiology and pathophysiology” and Heart Disease & Prevention” and Yon Hee Shim “Cardioprotection and ageing”. 
Gottlieb et al. does not explicitly disclose that the levels of protein tyrosine phosphatase activity in a subject is elevated during ischemia and reperfusion. 
Wade et al. “Protein Tyrosine Phosphatases in cardiac physiology and pathophysiology” disclose hyperactivation of the catalytic domain of PTPs initiates cardiomyopathy through the deregulation of cellular processes like proliferation (see section PTP inhibitors as potential new therapeutic for cardiac diseases).  Thus, cardiomyopathy would be associated with elevated levels of PTPs. “Heart Disease & Prevention” reference (see PTO-982) discloses that ischemic cardiomyopathy is a type of cardiomyopathy and caused by a chronic lack of oxygen to the heart muscle because of coronary artery disease. Therefore, it is demonstrated that cardiomyopathy can lead to ischemia. 
Yon Hee Shim “Cardioprotection and ageing” (hereinafter Shim) disclose that phosphatases such as protein tyrosine phosphatase 1B reduce phosphorylation of proteins and suppress their activation and are increased in aged myocardium and that aged myocardium is vulnerable to ischemia-reperfusion injury (see section ischemia-reperfusion injury in the aged myocardium). 
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the instant invention to administer the protein tyrosine phosphatases inhibitor auranofin to a subject that would have elevated levels of PTPs which have been shown to initiate cardiomyopathy and where patients have decreased . 

6.	Claims 1 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Gottlieb et al. (EP2011489),  Krishnamurthy et al. “Gold(I)-Mediated Inhibition of Protein Tyrosine Phosphatases: A Detailed in Vitro and Cellular Study”, Thangamani et al. “Antibacterial activity and mechanism of action of auranofin against multi-drug resistant bacterial pathogens”, Kopla (US 20060129225) and  Wang et al. (WO 2016123368)
 as applied to claims 1-2, 10, 13-15, 18, 20-21 and 38-39 above, and further in view of Simonis et al. “Reperfusion injury in acute myocardial infarction”. 
Gottlieb et al. does not explicitly disclose that the reperfusion injury comprises cell swelling, contracture of myofibrils or disruption of sarcolemma in a myocardium under ischemic stress however, Simonis et al. “Reperfusion injury in acute myocardial infarction” (hereinafter Simonis et al.) disclose that reperfusion induces sever morphologic alterations of the myocardium such as swelling and hypercontracture and loss of myofibrilar organization (introduction). It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the instant invention that the myocardial reperfusion injury would be caused by, for example swelling of the cardiac cells. One skilled in the art would know based on Simonis that myocardial reperfusion injury may be the result of such cardiac myocytes swelling. 

7.	Claims 1  and 5-6 are rejected under 35 U.S.C. 103 as being unpatentable over Gottlieb et al. (EP2011489),  Krishnamurthy et al. “Gold(I)-Mediated Inhibition of Protein Tyrosine Phosphatases: A Detailed in Vitro and Cellular Study”, Thangamani et al. 
” 2014  as applied to claims  1-2, 10, 13-15, 18, 20-21 and 38-39 above, and further in view of Iwasaki et al. “Involvement of phosphorylation of Tyr-31 and Tyr-118 of Paxillin in MM1 cancer cell migration, Ward et al. “LPA Stimulates the Phosphorylation of p130Cas via Gαi2 in Ovarian Cancer Cells”, and Kawasaki et al. “Feedback control of ErbB2 via ERK-mediated phosphorylation of a conserved threonine in the juxtamembrane domain”.
	The modified Gottlieb et al. has been discussed supra and does not specifically disclose wherein a phosphorylation on Paxillin, p130cas, and ErB-2 of the subject is restored after administration or that the phosphorylation is at Y118 of Paxillin, Y410 of p130cas, and Y1248 of ErbB-2. 
Iwasaki et al. “Involvement of phosphorylation of Tyr-31 and Tyr-118 of Paxillin in MM1 cancer cell migration” (hereinafter Iwasaki et al.) disclose the tyrosine phosphorylation on Paxillin  is at Y118 (abstract). 
Iwasaki et al. does not disclose phosphorylation of Y410 of p130cas, and Y1248 of ErbB-2. 
Ward et al. “LPA Stimulates the Phosphorylation of p130Cas via Gαi2 in Ovarian Cancer Cells” (hereinafter Ward et al.) disclose phosphorylation of Tyr-41- of p130Cas (introduction). 
	Ward et al. does not disclose phosphorylation of Y1248 of ErbB-2. 
	Kawasaki et al. “Feedback control of ErbB2 via ERK-mediated phosphorylation of a conserved threonine in the juxtamembrane domain” (hereinafter Kawasaki et al.) 
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the instant invention that administration of the drug auranofin as taught would lead to phosphorylation on all the sites of Y410 of p130cas, and Y1248 of ErbB-2 because it is a nonselective protein tyrosine phosphatases (Krishnamurthy et al. last paragraph of the section titled cellular studies of Au1-Mediated Protein Tyrosine Phosphate Inhibition). Furthermore, phosphorylation of these sites is a result of what would naturally follow after administration of the auranofin. Mere recognition of latent properties in the prior art does not render nonobvious an otherwise known invention. In re Wiseman, 596 F.2d 1019, 201 USPQ 658 (CCPA 1979). 

RESPONSE TO ARGUMENTS
8.	Applicants’ arguments have been considered and are not persuasive for the reasons below. 
	Applicants argue that none of the references cite auranofin attenuates or reduces myocardial reperfusion injury in a subject with ischemia myocardium. One of ordinary skill in the art would not be motivated to select auranofin to attenuate or reduce myocardial reperfusion injury. The drugs for treating or inhibiting reperfusion injury disclosed by Gottlieb are characterized by inhibiting one or more cytochrome P450 enzymes however none of the references disclose that auranofin has the ability to inhibit cytochrome P450 enzymes. Applicants argue that there are numerous 
	In response, the Examiner respectfully submits that Gottlieb et al. discloses agents which “preferably inhibit one or more cytochrome P450 enzymes” and preferably is just a preferred embodiment but is not limiting. A reference may be relied upon for all that it would have reasonably suggested to one having ordinary skill the art, including nonpreferred embodiments. Merck & Co. v.Biocraft Laboratories, 874 F.2d 804, 10 USPQ2d 1843 (Fed. Cir.), cert. denied, 493 U.S. 975 (1989), Disclosed examples and preferred embodiments do not constitute a teaching away from a broader disclosure or nonpreferred embodiments. In re Susi, 440 F.2d 442, 169 USPQ 423 (CCPA 1971). Gottlieb et al. does not limit the antimicrobials and does not exclude the use of auranofin which is an antimicrobial agent. 
Applicants are arguing the references individually.  One cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references. In reKeller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981). The examiner stated that Krishnamurthy and Thangamani don’t disclose using auranofin for treatment of attenuating or reducing myocardial reperfusion injury but Kopla disclosed delivery of a cardioprotective agent to ischemic reperfused myocardium and that useful therapeutic/active agents may include auranofin. Thus, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date to select auranofin as the antimicrobial of choice for use in attenuating or reducing myocardial reperfusion injury with ischemia myocardium as it is a useful therapeutic agent for use as a cardioprotective agent to ischemic reperfused myocardium as taught by Gottlieb and Kopla.
CONCLUSION 
9.	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

CORRESPONDENCE
10.         Any inquiry concerning this communication or earlier communications from the examiner should be directed to Danah Al-awadi whose telephone number is (571) 270-7668.  The examiner can normally be reached on 9:00 am - 6:00 pm; M-F (EST).
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Robert A. Wax can be reached on (571) 272-0623.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR 
/DANAH AL-AWADI/           Primary Examiner, Art Unit 1615